Citation Nr: 0022125	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  99-09 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Dissatisfaction with the initial 30 percent rating assigned 
following a grant of service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1972 to April 
1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision by the RO. 



REMAND

In this case, the RO issued a rating decision in April 1998 
which granted the veteran entitlement to service connection 
for PTSD.  A 30 percent disability rating was assigned based 
on the General Rating Formula for Mental Disorders in 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999), effective on 
January 6, 1994.

In October 1999, the veteran submitted additional evidence 
directly to the Board, some of which is not duplicative of 
evidence previously submitted.  Neither the veteran nor his 
representative has waived the veteran's procedural right of 
initial review of the additional evidence by the RO.

According to 38 C.F.R. § 20.1304(c) (1999), any pertinent 
evidence submitted by the veteran which is accepted by the 
Board under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under 38 C.F.R. §  § 19.37(b), must be referred to the agency 
of original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived by the veteran (or his representative) or 
unless the Board determines that the benefit, or benefits, to 
which the evidence relates may be allowed on appeal without 
such referral.  Such waiver must be in writing or, if a 
hearing on appeal is conducted, formally entered on the 
record orally at the time of the hearing.  Therefore, the 
Board must refer this evidence to the RO for its initial 
review.

The Board notes that during the course of the veteran's 
appeal, sections of the VA Schedule for Rating Disabilities 
pertaining to mental disorders were amended effective 
November 7, 1996, including Diagnostic Code 9411.  

In this case, the veteran's PTSD has only been evaluated 
under the new criteria in effect from November 6, 1996.  In 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied.  However, in 
this regard, the Board points out that if it is determined 
that the new criteria is more favorable, the new criteria may 
not be applied for the period prior to the revision.  See 
VAOPGCPREC 3-2000 (April 10, 2000).  As limited by 
38 U.S.C.A. § 5110(g) (West 1991 & Supp. 2000), the effective 
date of any increase assigned under the amended version of 
the rating schedule can be no earlier than the effective date 
of the regulation.

As such, the case must be remanded for the RO to determine 
whether the old or the new criteria is more favorable to the 
veteran.  In this regard, the veteran should be reexamined 
and the examiner should evaluate the veteran's service-
connected PTSD under both the old and the new regulations.  
Thereafter, the RO must determine which criteria is more 
favorable to the veteran, with consideration given to the 
effective date of the change in the regulations.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment for the service-connected PTSD.  
Any other VA treatment records of the 
veteran which are not currently in the 
claims file should also be requested.  
Any records received should be added to 
the claims file.

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current extent of his 
service connected PTSD.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
requested study.  The RO should provide 
to the examiner a copy of both the old 
and the new rating criteria pertaining to 
the veteran's psychiatric disorder.  The 
examiner should first provide his/her 
findings in relationship to the old 
criteria and separately in relationship 
to the new criteria.  The examiner should 
comment upon the effects of the veteran's 
service connected disability on ordinary 
activity and on how the disability 
impairs him functionally and should 
render an opinion regarding what 
limitations, if any, the veteran's PTSD 
places upon his social and industrial 
capacity.  

3.  The RO should then readjudicate the 
claim for an increased rating for the 
service-connected PTSD taking into 
consideration all of the evidence of 
record, including the additional evidence 
received at the Board in October 1999.  
The old and new criteria of 38 C.F.R. § 
4.132, Diagnostic Code 9411, should be 
considered and the veteran should be 
rated with consideration given to the 
effective date of this change in 
regulation, Karnas and VAOPGCPREC 3-2000.  
If the decision remains adverse to the 
veteran, he and his representative should 
be afforded a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case should set forth 
the changed criteria for psychiatric 
disorders discussed above.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




